      Case 3:19-cv-02861-E Document 1 Filed 12/03/19                 Page 1 of 29 PageID 1



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


 LUXOTTICA GROUP, S.P.A., AN ITALIAN
 CORPORATION,


                         PLAINTIFF,                             CASE NO. 3:19-CV-02861

 V.
                                                                 JURY TRIAL DEMANDED
 RCYA ENTERPRISES, INC., A NEW YORK
 CORPORATION AND ISAAC AVTZON, AN
 INDIVIDUAL,


                         DEFENDANTS.



                                 PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Luxottica Group, S.p.A. (“Luxottica” and “Plaintiff”) files this Original Complaint

against Defendants RCYA Enterprises, Inc., a New York Corporation (“RCYA”) and Isaac Avtzon,

an individual (collectively, “Defendants”) for trademark infringement and counterfeiting in

violation of 15 U.S.C. § 1114, False Designation of Origin in violation of 15 U.S.C. § 1125(a)(1)(A),

and dilution under 15 U.S.C. § 1125(c), as well as trademark infringement, unfair competition,

dilution, and unjust enrichment under Texas law.

        Plaintiff seeks: (1) actual, treble, and exemplary damages from Defendants as well as an

accounting of profits; (2) alternatively, up to $2 million per counterfeit mark due to Defendants’

willful counterfeiting; (3) an order that the infringing and counterfeit goods be surrendered for

destruction; (4) a preliminary injunction, and after trial, a permanent injunction; and (5) Plaintiff’s

attorney’s fees and costs of court.




PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:19-cv-02861-E Document 1 Filed 12/03/19                   Page 2 of 29 PageID 2



                                              I. PARTIES

        1.      Plaintiff Luxottica is an Italian corporation with its principal place of business in

Milan, Italy.

        2.      On information and belief, Defendant RCYA Enterprises, Inc. is a corporation

organized and existing under the laws of the State of New York, located at 10624 Avenue D.,

Brooklyn, New York, 11236. Defendant RCYA may be served with process via the New York

Secretary of State as the statutory agent for service of process, to RCYA Enterprises, Inc., 10624

Avenue D., Brooklyn, New York, 11236.

        3.      On information and belief, Defendant Isaac Avtzon is an individual who resides at

547 Crown St., Brooklyn, New York, 11213-5126.

        4.      On information and belief, Defendants are directly engaging in the promotion and

sale of counterfeit and infringing products within this Judicial District.

                                   II. JURISDICTION AND VENUE

        5.      This Court has subject-matter jurisdiction over the Lanham Act claims in this action

under 28 U.S.C. §§ 1331 and 1338. The Court has supplemental jurisdiction over the Texas state

law claims in this action under 28 U.S.C. § 1367 because these claims arise out of the same

transactions and occurrences giving rise to the federal Lanham Act claims and are so related to those

claims as to be a part of the same case or controversy. The Court has original jurisdiction over

Plaintiff’s unfair competition claims under 28 U.S.C. § 1338(b).

        6.      This Court has personal jurisdiction over Defendants by virtue of their commission

of tortious and/or infringing acts inside of this judicial district. In particular, Defendants operate

an interactive storefront on eBay that allows shipping to Texas and enables consumers in this Judicial




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 2
     Case 3:19-cv-02861-E Document 1 Filed 12/03/19                    Page 3 of 29 PageID 3



District to pay for and purchase products online for delivery in this Judicial District. By doing

business in and committing acts of infringement, unfair competition, dilution, and other wrongs in

this District, Defendants have availed themselves of the benefits and protections of this state and

the exercise of jurisdiction over Defendants in this Judicial District does not offend “traditional

notions of fair play and substantial justice.” The acts that are the subject of Plaintiff’s claims were

committed by Defendants in the State of Texas in this District such that Defendants should

reasonably anticipate being haled into court in this Judicial District.

        7.      Under 28 U.S.C. § 1391(b)(1), venue is proper under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events giving rise to the claims of this action occurred in this District.

                                     III. FACTUAL ALLEGATIONS

A.      The World Famous Luxottica Brands and Products

        8.      Luxottica is engaged in the manufacture, marketing, and sale of premium, luxury,

and sports eyewear throughout the world. Luxottica’s proprietary brands include Ray-Ban, the

world’s most famous sun eyewear brand, as well as Oakley, Vogue Eyewear, Persol, Oliver Peoples,

Alain Mikli, and Arnette.

        9.      Through its affiliates and subsidiaries, Luxottica operates over 7,000 optical and sun

retail stores, including LensCrafters, Pearle Vision and ILORI in North America, OPSM and

Laubman & Pank in Asia-Pacific, LensCrafters in China, GMO in Latin America, and Sunglass Hut

worldwide.

        10.     Luxottica’s Ray-Ban products are distributed and sold through its optical and sun

specialty retail stores, authorized retail and department stores, and via its internet websites, including

www.ray-ban.com, throughout the United States, including Texas.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 3
    Case 3:19-cv-02861-E Document 1 Filed 12/03/19                Page 4 of 29 PageID 4



       11.      Luxottica is the owner of various trademarks under the Ray-Ban brand including,

but not limited to, the following United States Federal Trademark Registrations (collectively, the

“Ray-Ban Marks”):

   Registration
    Number                     Trademark                            Good and Services

                                                           FOR: SUNGLASSES, SHOOTING
     650,499                                                GLASSES, AND OPHTHALMIC
                                                                LENSES - IN CLASS 9.
                                                           FOR: OPHTHALMIC PRODUCTS
                                                                AND ACCESSORIES –
                                                               NAMELY, SUNGLASSES;
                                                             EYEGLASSES; SPECTACLES;
                                                              LENSES AND FRAMES FOR
                                                             SUNGLASSES, EYEGLASSES,
    1,093,658
                                                            SPECTACLES AND GOGGLES;
                                                               AND CASES AND OTHER
                                                             PROTECTIVE COVERS FOR
                                                             SUNGLASSES, EYEGLASSES,
                                                             SPECTACLES – IN CLASS 9.

                                                                 FOR: SUNGLASSES,
                                                              EYEGLASSES, LENSES FOR
    3,522,603                                                 EYEGLASSES, EYEGLASSES
                                                                FRAMES, CASES FOR
                                                              EYEGLASSES - IN CLASS 9.
                                                         FOR: EYEGLASSES, SUNGLASSES,
    1,511,615                                           ETPLES AND EYEGLASS FRAMES – IN
                                                                    CLASS 9.
                                                         SUNGLASSES AND OPHTHALMIC
    1,271,617                 SHOOTER
                                                              FRAMES – IN CLASS 9.
                                                         SUNGLASSES AND OPHTHALMIC
    1,271,616              OUTDOORSMAN
                                                              FRAMES – IN CLASS 9.
     595,513                  WAYFARER                      SUN GLASSES – IN CLASS 9.
                                                         SUNGLASSES AND OPHTHALMIC
    1,335,308                 BALORAMA
                                                              FRAMES – IN CLASS 9.
    1,537,974               CLUBMASTER                      SUNGLASSES – IN CLASS 9.
    1,933,596                PREDATOR                       SUNGLASSES – IN CLASS 9.
                                                         SUNGLASSES AND OPHTHALMIC
     590,522                      G-15
                                                               LENSES – IN CLASS 9.


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 4
    Case 3:19-cv-02861-E Document 1 Filed 12/03/19                  Page 5 of 29 PageID 5




       12.       Luxottica has expended substantial time, money, and other resources in developing,

advertising, and otherwise promoting the Ray-Ban Marks. As a result, products bearing the Ray-

Ban Marks are widely recognized and exclusively associated by consumers, the public, and the trade

as being high quality products sourced from Luxottica and have acquired strong secondary meaning.

       13.       Luxottica has long been manufacturing and selling in interstate commerce eyewear

under the Ray-Ban Marks. 1 These registrations are valid and subsisting, and the majority are

incontestable.

       14.       The registration of the marks constitutes prima facie evidence of their validity and

conclusive evidence of Luxottica’s exclusive right to use the Ray-Ban Marks in connection with the

goods identified therein and other commercial goods.

       15.       The registration of the marks also provides constructive notice to Defendants of

Luxottica’s ownership and exclusive rights in the Ray-Ban Marks.

       16.       The Ray-Ban Marks qualify as famous marks, as that term is used in 15 U.S.C. §

1125(c)(1).

       17.       The Ray-Ban Marks at issue in this case have been continuously used in interstate

commerce and have never been abandoned.




1
 All registrations of the Ray-Ban Marks originally held in the name of Bausch and Lomb, Luxottica’s
predecessor, were assigned in full to Luxottica in 1999.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 5
     Case 3:19-cv-02861-E Document 1 Filed 12/03/19              Page 6 of 29 PageID 6



B.     Defendants’ Infringing Conduct

                                  Infringing Activity in 2017

       18.    On March 21, 2017, a Luxottica representative placed 3 eBay purchases from the

online seller digitalUSA, which is owned and operated by Defendants. The Luxottica representative

purchased three pair of products identified as “Brand New!! Ray-Ban Aviator Sunglasses,” product

number 272403532476 for $69.99 each.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 6
    Case 3:19-cv-02861-E Document 1 Filed 12/03/19   Page 7 of 29 PageID 7




PLAINTIFF’S ORIGINAL COMPLAINT                                          PAGE 7
    Case 3:19-cv-02861-E Document 1 Filed 12/03/19               Page 8 of 29 PageID 8



       19.    The products were delivered on March 23, 2017:




       20.    Then, on April 21, 2017, the Luxottica representative placed two more orders on

eBay through the seller digitalUSA. The Luxottica representative ordered 2 pair of purported Ray-

Ban sunglasses described as “Brand New!! Ray-Ban Aviator Large Metal Sunglasses,” RB 3025, item

number 272403532476, in Gold/Gray and Gold/Orange, for $69.99 each.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 8
    Case 3:19-cv-02861-E Document 1 Filed 12/03/19   Page 9 of 29 PageID 9




PLAINTIFF’S ORIGINAL COMPLAINT                                          PAGE 9
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                 Page 10 of 29 PageID 10




           21.   On July 27, 2017, a third-party investigator hired by Luxottica engaged in 2 eBay

auctions by the seller digitalUSA. After successfully conducting two “Buy It Now” bids and

corresponding with the seller, the investigator purchased the following items:

           a.    One pair of “Brand New!! Ray-Ban Aviator Flat Metal Sunglasses” identified as
                 “149/19 – DEMI GLOSS SAND GOLD …” at the listing shown at
                 http://www.ebay.com/itm/Brand-New-Ray-Ban-Aviator-Flat-Metal-Sunglasses-
                 /282331563812; and

           b.    One pair of “Brand New!! Ray-Ban Original Wayfarer Sunglasses” identified as
                 “6066/58 MATTE BROWN/GOLD FLA…” as shown in the listing at
                 http://www.ebay.com/itm/Brand-New-Ray-Ban-Original-Wayfarer-Sunglasses-
                 /272675223495.

           22.   The items were purchased for the total amount of $139.98, which was paid through

PayPal and resulted in confirmation from PayPal identifying the “seller info” as “RCYA Enterprises

Inc. (digitalUSA), 718.872.5008” and stating, “You will see ‘PAYPAL ‘RCYAENTERPR’ on your

card statement.” During this purchase process, Luxottica’s investigator noted that digitalUSA was

identified by eBay as a “Seller with highest buyer ratings” and a “Member since: Oct-03-99 in United

States.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 10
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19               Page 11 of 29 PageID 11



       23.    On August 3, 2017, Luxottica’s investigator received the purchased products via

USPS. The return address on the shipping package was labeled as follows:




The investigator utilized the USPS tracking information provided by digitalUSA at Tracking No.

9400111699000932494549 and obtained the following information:




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 11
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                 Page 12 of 29 PageID 12



       24.     On behalf of Plaintiff, each of the purchased items were inspected by Luxottica’s

Intellectual Property Enforcement Counsel, who determined that the purchased sunglasses are

counterfeit and infringe the Ray-Ban Marks.

       25.     As a result of the purchase of these counterfeit items, Luxottica sent correspondence

to RCYA on September 19, 2017, notifying RCYA that Luxottica had purchased counterfeit Ray-

Ban branded products from RCYA’s digitalUSA site on eBay and requesting an inventory audit

be completed and an Audit Statement returned by RCYA so that the parties could work toward an

informal resolution of the matter. Defendant Isaac Avtzon, who is shown on the eBay page for

digitalUSA as the point of contact for digitalUSA, responded to Luxottica’s letter on September 25,

2017 and reported that Defendants were investigating Luxottica’s claims, but insisted that they were

not trafficking in any counterfeit product, despite the evidence provided by Luxottica. On October

19, 2017, after no substantive response from Defendants was forthcoming, counsel for Luxottica

reiterated the request for an inventory audit and completion of the Audit Statement.

       26.      Luxottica continued to monitor Defendants’ activities on eBay through digitalUSA

and in November 2017, a Luxottica representative purchased 2 more pair of Ray-Ban branded

sunglasses, described as “Brand New!! Ray-Ban Aviator Large Metal Sunglasses, RB 3025” in Matte

Gold/Sky Blue and Matte Gold/Green Gradient, item number 272937604372.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 12
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19              Page 13 of 29 PageID 13




       27.    Each of these purchased items were inspected by Luxottica’s Intellectual Property

Enforcement Counsel, who determined that the purchased sunglasses are counterfeit and infringe

the Ray-Ban Marks.

                          The Infringing Activity Continues In 2019

       28.    In October 2019, a Luxottica representative made another purchase of 2 pair of Ray-

Ban branded sunglasses, identified as RB3016 and RB2140.


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 13
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19   Page 14 of 29 PageID 14




PLAINTIFF’S ORIGINAL COMPLAINT                                         PAGE 14
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19              Page 15 of 29 PageID 15



       29.     The order shipped from digitalUSA at the 10624 Avenue D. address in Brooklyn,

NY, on October 10, 2019 and was received by Luxottica on October 16, 2019.




       30.     Subsequently, on October 28, 2019, another third-party investigator for Luxottica

(this one in Dallas, Texas) purchased 3 pair of Ray-Ban branded sunglasses on eBay from

digitalUSA as follows:

               a.        RB4125 – purchased for $69.99;




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 15
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19              Page 16 of 29 PageID 16



              b.     RB4171 – purchased for $69.99;




              c.     and RB3044 – also purchased for $69.99.




       31.    The investigator completed the online transaction and immediately received

confirmation of the purchase as shown below:




PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 16
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19              Page 17 of 29 PageID 17




          32.   The investigator received the package from digitalUSA on November 1, 2019 via

USPS #9400 1116 9900 0972 1022 45. The package was delivered to Frisco, Texas, a suburb of

Dallas.

          33.   The package from digitalUSA contained the 3 pair of Ray-Ban branded sunglasses

purchased by the investigator, as shown below. Also, as shown below, the investigator noted that

upon his receipt of the package, the online eBay portal for digitalUSA depicting the transaction

changed to show the products “delivered.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 17
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                Page 18 of 29 PageID 18




       34.     As with prior purchases, these items were inspected by Luxottica’s Intellectual

Property Enforcement Counsel, who determined that the sunglasses purchased from digitalUSA, as

well as the respective packaging of each product, are counterfeit and infringe the Ray-Ban Marks.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 18
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                    Page 19 of 29 PageID 19



         35.    In all, beginning in March 2017 and as recently as November 2019, Luxottica and/or

Luxottica’s investigators have purchased 14 separate counterfeit Ray-Ban branded products from

digitalUSA on eBay.

         36.    Defendants have no license, authority, or other permission from Plaintiff to use any

of the Ray-Ban® Marks in connection with the advertising, promotion, distribution, public display,

sale, and/or offer for sale of any products, including the counterfeit items at issue.

         37.    The foregoing acts of Defendants constitute direct trademark infringement in

violation of federal law.

         38.    The foregoing acts of Defendants are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into

believing that counterfeit Luxottica products offered for sale and sold by Defendants are authentic

or authorized products of Plaintiff.

         39.    The activities of Defendants, as described above, are likely to create a false impression

and deceive consumers, the public, and the trade into believing that there is a connection or

association between the counterfeit Luxottica products and Plaintiff.

         40.    Defendants are well aware of the extraordinary fame and strength of the Luxottica

brands and the Ray-Ban® Marks, and the incalculable goodwill associated with the brands and

marks.

         41.    Defendants’ knowing and deliberate hijacking of Plaintiff’s famous marks and sale

of counterfeit products has caused, and continues to cause, substantial and irreparable harm to

Plaintiff’s goodwill and reputation.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 19
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                    Page 20 of 29 PageID 20



        42.      Moreover, Plaintiff has no ability to control the quality of the goods provided by

Defendants in conjunction with the Ray-Ban® Marks, and, therefore, is at risk of irreparable harm

for which there is no remedy at law and which money damages cannot repair.

        43.      As established above, these actions were intentional by Defendants—and have

continued even beyond formal notice of the counterfeit nature of the goods—as part of a scheme to

trade on the goodwill built by Plaintiff through Plaintiff’s investment of time, efforts, and advertising

in the Ray-Ban® Marks. Defendants are intentionally trading off the goodwill Plaintiff has built up

in its marks over years of use and promotion.

        44.      Plaintiff therefore seeks the entry of an injunction preventing the sale of counterfeit

Luxottica products by Defendants. Plaintiff also seeks damages, including exemplary damages,

statutory damages, and attorneys’ fees, as a result of Defendants’ knowing, deliberate and willful

disregard of the activities infringing the Ray-Ban® Marks.

                                IV. CLAIMS ASSERTED BY LUXOTTICA

                                          COUNT I
               Trademark Infringement and Counterfeiting Under 15 U.S.C. § 1114

        45.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        46.      Defendants, without authorization from Luxottica, have used and are continuing to

use in commerce spurious designations that are identical to, or substantially indistinguishable from,

the Ray-Ban® Marks.

        47.      The foregoing acts of Defendants are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 20
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                   Page 21 of 29 PageID 21



believing that counterfeit Luxottica products offered for sale and sold by Defendants are authentic

or authorized products of Luxottica.

       48.     Defendants’ activities, as described above, are likely to create a false impression and

deceive consumers, the public, and the trade into believing that there is a connection or association

between the counterfeit Luxottica products and Luxottica.

       49.     Defendants’ acts constitute trademark infringement and counterfeiting of the Ray-

Ban Marks in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114. As established by the

registration of the marks, the marks are protectable and enforceable against Defendants, Luxottica

is the owner of the marks, and Luxottica is the senior user of the marks. Moreover, Defendants’

actions have caused a likelihood of confusion and damage to Luxottica. In particular, through

infringement of the of the Ray-Ban Marks, Defendants are harming Luxottica and diverting sales

that would otherwise go to Luxottica. Defendants’ infringement of the of the Ray-Ban Marks is

likely to cause confusion and mistake as to the source of Defendants’ goods.

       50.     In accordance with Section 34 of the Lanham Act, 15 U.S.C. § 1116, Defendants

should be enjoined from using the Ray-Ban Marks and any confusingly similar variation thereof,

alone or in combination with other words, as a trademark or otherwise, to market, advertise, or

identify Defendants’ goods, which are not genuine Luxottica products.

       51.     Under Section 35 of the Lanham Act, 15 U.S.C. § 1117(a), Luxottica is entitled to

recover from Defendants: (i) Defendants’ profits, (ii) the damages sustained by Luxottica, and (iii)

the costs of this action. Alternatively, Luxottica is entitled to statutory damages of up to $2 million

per counterfeit mark per type of goods due to Defendants’ willful counterfeiting. Due to the

knowing, intentional, and purposeful nature of Defendants’ conduct, Luxottica seeks treble the




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 21
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                   Page 22 of 29 PageID 22



amount of its actual damages. Due to the exceptional nature of this case, Luxottica also seeks its

reasonable attorney’s fees.

                                             COUNT II
                       False Designation of Origin Under 15 U.S.C. § 1125(a)

        52.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        53.      Defendants’ acts committed in the course of interstate commerce constitute

materially false and misleading misrepresentations of fact with respect to the origin of Defendants’

goods, and the affiliation, sponsorship, and approval of Defendants’ goods in violation of Section

43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

        54.      In accordance with Section 34 of the Lanham Act, 15 U.S.C. § 1116, Defendants

should be enjoined from using the Ray-Ban Marks and any confusingly similar variation thereof,

alone or in combination with other words, as a trademark or otherwise, to market, advertise, or

identify Defendants’ goods, which are not genuine Luxottica products.

        55.      Under Section 35 of the Lanham Act, 15 U.S.C. § 1117(a), Luxottica is entitled to

recover from Defendants: (i) Defendants’ profits, (ii) the damages sustained by Luxottica, and (iii)

the costs of this action. Due to the knowing, intentional, and purposeful nature of Defendants’

conduct, Luxottica seeks treble the amount of its damages. Due to the exceptional nature of this

case, Luxottica seeks its reasonable attorney’s fees.

                                            COUNT III
                           Trademark Dilution Under 15 U.S.C. § 1125(c)

        56.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 22
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                  Page 23 of 29 PageID 23



       57.     The Ray-Ban Marks are strong and distinctive marks that have been in use for many

years and have achieved enormous and widespread public recognition.

       58.     The Ray-Ban Marks are famous within the meaning of Section 43(c) of the Lanham

Act, 15 U.S.C. § 1125(c).

       59.     Defendants sold counterfeit Luxottica products that diluted (by blurring and

tarnishing) the distinctive quality of the Ray-Ban Marks and decreased the public’s capacity to

identify and distinguish authentic Luxottica products.

       60.     Defendants’ acts committed in the course of interstate commerce constitute dilution

by blurring and tarnishment in violation of Section 43(c) of the Lanham At, 15 U.S.C. § 1125(c).

Luxottica has been damaged by Defendants’ actions.            Defendants’ acts have impaired the

distinctiveness of the Ray-Ban Marks and, unless enjoined, will continue to harm the

distinctiveness of these marks.

       61.     Defendants’ use of the Ray-Ban Marks is likely to blur the distinctiveness of the

marks. Additionally, Defendants’ use of the Ray-Ban Marks is further likely to tarnish and

therefore dilute the distinctiveness of the marks due to similarity of the marks.

       62.     In accordance with Section 43 of the Lanham Act, 15 U.S.C. §1125(c), Defendants

should be enjoined from using the Ray-Ban Marks and any confusingly similar variation thereof,

alone or in combination with other words, as a trademark or otherwise, to market, advertise, or

identify Defendants’ goods, which are not genuine Luxottica products.

       63.     Under Section 35 of the Lanham Act, 15 U.S.C. § 1117(a), Luxottica is entitled to

recover from Defendants: (i) Defendants’ profits, (ii) the damages sustained by Luxottica, and (iii)

the costs of this action. Due to the knowing, intentional, and purposeful nature of Defendants’



PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 23
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                    Page 24 of 29 PageID 24



conduct, Luxottica seeks treble the amount of its damages. Due to the exceptional nature of this

case, Luxottica seeks its reasonable attorney’s fees.

                                               COUNT IV
                                Trademark Infringement Under Texas Law

        64.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        65.      As established above, Luxottica is the senior user of its marks and enjoys priority over

Defendants. Luxottica’s substantial use of these marks in commerce has resulted in the marks being

protectable and enforceable. Defendants’ use in commerce of the Ray-Ban Marks and confusingly

similar marks in connection with competing goods constitutes infringement of Luxottica’s common-

law rights to its marks. Defendants’ use of the marks is likely to cause confusion or mistake as to

the source of Defendants’ goods.

        66.      In accordance with Texas law, Defendants should be enjoined from using the Ray-

Ban Marks and any confusingly similar variation thereof, alone or in combination with other

words, as a trademark or otherwise, to market, advertise, or identify Defendants’ goods, which are

not genuine Luxottica products.

        67.      Luxottica has been damaged by Defendants’ actions. Under Texas law, Luxottica is

entitled to recover its actual damages caused by Defendants’ trademark infringement and exemplary

damages due to the knowing, willful, and intentional nature of Defendants’ actions.

                                              COUNT V
                                  Unfair Competition Under Texas Law

        68.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 24
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                   Page 25 of 29 PageID 25



        69.      Defendants have engaged in commerce in the State of Texas and this Judicial District

by marketing, offering to sell, and selling Defendants’ competing goods. Defendants have competed

unfairly in violation of Texas law by misrepresenting or misleading the public to believe that

Defendants’ goods are sponsored by, approved by, affiliated with, associated with, or originated by

Luxottica.

        70.      In accordance with Texas law, Defendants should be enjoined from using the Ray-

Ban Marks and any confusingly similar variation thereof, alone or in combination with other

words, as a trademark or otherwise, to market, advertise, or identify Defendants’ goods, which are

not genuine Luxottica products.

        71.      Luxottica has been damaged by Defendants’ actions. Under Texas law, Luxottica is

entitled to recover its actual damages caused by Defendants’ unfair competition and exemplary

damages due to the knowing, willful, and intentional nature of Defendants’ actions.

                                             COUNT VI
                                Unjust Enrichment Under Texas Law

        72.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        73.      As set forth above, Defendants have used the Ray-Ban Marks and Luxottica’s

goodwill as an integral step in Defendants’ sales of their goods. On information and belief,

Defendants have received a direct pecuniary benefit from these unlawful acts. Defendants are

therefore unjustly enriched to Luxottica’s detriment. As a result, Luxottica is entitled to recover its

actual damages caused by Defendants’ unjust enrichment.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 25
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                   Page 26 of 29 PageID 26



                                           COUNT VII
                         Dilution Under TEX. BUS. & COMM. CODE § 16.103

        74.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        75.      As established above, Defendants’ actions, particularly their use of the Ray-Ban

Marks in commerce, have injured and are likely to injure in the future Luxottica’s business

reputation and are likely to dilute the distinctive quality of the Ray-Ban Marks.

        76.      Accordingly, Luxottica is entitled to an injunction enjoining Defendants from: (i)

representing that Defendants’ goods are in any way sponsored by, approved by, affiliated with,

associated with, or originated by Luxottica; (ii) using the Ray-Ban Marks and any confusingly

similar variation thereof, alone or in combination with other words, as a trademark or otherwise, to

market, advertise, or identify Defendants’ goods, which are not genuine Luxottica products, and (iii)

otherwise competing unfairly with Luxottica or injuring its business reputation in any manner.

        77.      Additionally, under Texas law, Luxottica is entitled to recover damages due to the

willfulness of Defendants’ actions.

                 V. APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION

        78.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        79.      On information and belief, Defendants, unless enjoined, will continue to use marks

that are likely to cause confusion as to the source of their products and services, use marks that

incorrectly suggest or are likely to cause confusion as to whether Defendants are affiliated with

Plaintiff, and use marks that dilute the distinctiveness of the Ray-Ban Marks. All of these acts

violate the Lanham Act and Texas law.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 26
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                      Page 27 of 29 PageID 27



        80.     These actions entitle Plaintiff to a preliminary injunction and, upon hearing,

permanent injunction enjoining Defendants, their officers, agents, servants, employees, and

attorneys, and all those persons in active concert or in participation with Defendants, from:

                (i)      Representing that Defendants’ goods are in any way sponsored by, approved

                         by, affiliated with, associated with, or originated by Plaintiff;

                (ii)     Using the Ray-Ban Marks and any confusingly similar variation thereof,

                         alone or in combination with other words, as a trademark or otherwise, to

                         market, advertise, or identify Defendants’ goods, which are not genuine

                         Luxottica products; and

                (iii);   Otherwise competing unfairly with Plaintiff or injuring its business

                         reputation in any manner.

                For these actions, there is no adequate remedy at law. Further, Plaintiff is

substantially likely to prevail on the merits of these claims. The injury to Plaintiff greatly outweighs

any injury to Defendants that the requested injunction may cause. The balance of hardships tips

strongly in favor of Plaintiff. Finally, the injunction will not disserve the public interest. Therefore,

Plaintiff is entitled to preliminary and permanent injunctive relief against Defendants.

                                     VI. DEMAND FOR JURY TRIAL

        In accordance with Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by

jury on its claims alleged against Defendants.

                                       VII. REQUEST FOR RELIEF

        For these reasons, Plaintiff Luxottica Group S.p.A. respectfully requests the Court:




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 27
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19                       Page 28 of 29 PageID 28



        1.        In accordance with Texas law and 15 U.S.C. § 1116, issue a preliminary and

permanent injunction enjoining Defendants, their officers, agents, servants, employees, and

attorneys, and all those persons in active concert or participation with Defendants, from the acts

described in paragraph 80 of this Complaint;

        2.        Order Defendants, their officers, agents, servants, employees, and attorneys, and all

those persons in active concert or participation with Defendants, to provide an accounting of all

sales, revenues, and profits related to Defendants’ goods and services that infringe the Ray-Ban

Marks that are falsely designated as being sponsored by, approved by, affiliated with, or associated

with Plaintiff;

        3.        Award Plaintiff its actual, treble, and exemplary damages;

        4.        As an alternative to actual damages under 15 U.S.C. § 1117(a), award Plaintiff up to

$2 million in statutory damages per each counterfeit mark per type of goods under 15 U.S.C. §

1117(c)(2);

        5.        In accordance with 15 U.S.C. § 1118, order all materials in Defendants’ possession

or control bearing the Ray-Ban Marks be surrendered for destruction;

        6.        In accordance with Texas law and 15 U.S.C. § 1117(a), find this case to be

exceptional in Plaintiff’s favor and award Plaintiff its reasonable attorney’s fees, costs, and expenses

of this action;

        7.        Award Plaintiff pre-judgment and post-judgment interest at the maximum allowable

interest rate; and

        8.        Grant Plaintiff such other relief, at law or in equity, to which they are justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                     PAGE 28
   Case 3:19-cv-02861-E Document 1 Filed 12/03/19    Page 29 of 29 PageID 29



Dated: December 3, 2019                  Respectfully submitted,

                                         /s/ Darin M. Klemchuk
                                         Darin M. Klemchuk
                                         Attorney-in-Charge
                                         Texas State Bar No. 24002418
                                         darin.klemchuk@klemchuk.com
                                         Mandi M. Phillips
                                         Texas Bar No. 24036117
                                         mandi.phillips@klemchuk.com
                                         Brian Casper
                                         Texas Bar No. 24075563
                                         brian.casper@klemchuk.com
                                         KLEMCHUK LLP
                                         8150 N. Central Expressway, 10th Floor
                                         Dallas, Texas 75206
                                         Telephone: 214.367.6000
                                         Facsimile: 214.367.6001

                                         ATTORNEYS FOR PLAINTIFF
                                         LUXOTTICA GROUP S.P.A.




PLAINTIFF’S ORIGINAL COMPLAINT                                               PAGE 29
